228 F.2d 622
AMERICAN AUTOMOBILE INSURANCE COMPANYv.INDEMNITY INSURANCE COMPANY OF NORTH AMERICA, Appellant.
No. 11700.
United States Court of Appeals Third Circuit.
Argued January 9, 1956.
Decided January 18, 1956.

Appeal from the United States District Court for the Eastern District of Pennsylvania; William H. Kirkpatrick, Judge.
Michael A. Foley, Philadelphia, Pa., for appellant.
Peter P. Liebert, 3d, Philadelphia, Pa. (John J. McDevitt, 3d, Philadelphia, Pa., on the brief), for appellee.
Before MARIS, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
In this case Cope, a service engineer of the Sharples Corporation of Philadelphia, was involved in an accident in Louisiana while driving a car hired by himself on the business of his employer. The plaintiff, Sharples' insurance carrier, settled the damage claims arising from the accident and brought the present action against the defendant, Cope's insurance carrier, for a declaration that the defendant was primarily liable to pay the damage claims and for a judgment against the defendant for the amount thus paid by the plaintiff. The district court entered judgment for the plaintiff and the defendant appeals. We have carefully considered the defendant's contentions but find them wholly without merit. The questions involved were fully considered and correctly decided by the district court in the opinion filed by Chief Judge Kirkpatrick. 108 F. Supp. 221. We need add nothing thereto.


2
The judgment of the district court will be affirmed.